        Case 1:21-cv-10163-FDS Document 10-1 Filed 03/16/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                        FOR THE
                              DISTRICT OF MASSACHUSETTS



 BOARD OF TRUSTEES OF THE IUOE
 LOCAL 4 PENSION FUND, et al.,

                    Plaintiffs,

 v.                                                       CIVIL ACTION NO. 1:21-cv-10163-
                                                          FDS

 GINA ALONGI,

                    Defendant.



                             RULE 83.5.3(e)(3) CERTIFICATION

       Pursuant to Local Rule 83.5.3(e)(3), I, Daniel J. Keenan, hereby certify the following:

       1.      I am admitted to practice in Pennsylvania and New Jersey, the United States District

Court for the Eastern District of Pennsylvania, and the United States District Court for the District

of New Jersey, and am a member in good standing in every jurisdiction in which I have been

admitted to practice.

       2.      I am not the subject of pending disciplinary proceedings in any jurisdiction.

       3.      I have not previously had an admission to this Court revoked for misconduct.

       4.      I have read and agree to comply with the Local Rules of the United States District

Court for the District of Massachusetts.




                                                 1
Case 1:21-cv-10163-FDS Document 10-1 Filed 03/16/21 Page 2 of 2




                                   /s/ Daniel Keenan_______________
                                   Daniel J. Keenan
                                   O’DONOGHUE & O’DONOGHUE LLP
                                   5301 Wisconsin Avenue, N.W., Suite 800
                                   Washington, D.C. 20015
                                   (202) 362-0041 – telephone
                                   (202) 237-1200 – facsimile
                                   dkeenan@odonoghuelaw.com




                               2
